DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 30 January 2022.
2.  Claims 1-5, 7-11 and 13-20 are pending in the application.
3.  Claims 1-5, 7-11 and 13-20 have been allowed.
4.  Claims 6 and 12 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 26 January 2022.
Allowable Subject Matter
6.  Claims 1-5, 7-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 13, the applicant has incorporated allowable subject matter from dependent claim 6.  With respect to independent claim 7, the applicant has incorporated allowable subject matter from dependent claim 12.  Since the independent claims allowable subject matter the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Zhang et al US 2015/0381366 A1 directed to the field of network security and, more particularly, to methods and apparatuses for binding a token key to an account [0002]. 
B.  Lipton et al US 2015/0067327 A1 directed to a computing device for securely sharing restricted content [abstract].
C.  Casu et al U.S. Patent No. 11,159,498 B1 directed to providing data such as credentials to a third-party service while protecting the data from exposure to intermediate services [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492